104 F.3d 361
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dara WEBB, Plaintiff-Appellant,v.FEDERAL EXPRESS CORPORATION, Defendant-Appellee.
No. 95-6268.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1996.

Before:  NORRIS and SILER, Circuit Judges, EDMUNDS, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Dara Webb, appeals from the order of the district court granting judgment as a matter of law to defendant, Federal Express Corporation, at the close of plaintiff's case.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting judgment to defendant.  The district court reasoned that the Kentucky statute in effect at the time of the November 1991 incident did not require defendant to make the accommodation to which plaintiff says he was entitled, and that plaintiff was unable to show discrimination concerning the 1993 incident, since the position to which plaintiff says he was entitled was not open in view of defendant's non-discriminatory rules governing the reinstatement of its driver to that position.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the judgment of the district court is affirmed upon the reasoning utilized by the district judge and stated in open court on August 24, 1995.



*
 The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District of Michigan, sitting by designation